       Case 2:14-cr-00341-TLN Document 39 Filed 10/09/20 Page 1 of 1



1
2
3
4
5
6
7
                                  UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   ) Case No. 2:14-cr-00341-TLN
                                                 )
11                   Plaintiff,                  )
                                                 ) ORDER SEALING DOCUMENTS
12           vs.                                 )
                                                 )
13   JOSE VERDUGO,                               )
                                                 )
14                   Defendant.                  )
                                                 )
15                                               )
16
            IS HEREBY ORDERED that the Request to Seal Exhibits A and B to Defendant’s
17
     Motion for Reconsideration (ECF No. 37) is GRANTED so that the private medical information
18
     and information in the declaration related to confidential police investigations are not available
19
     on the public docket. The records are to be provided to the Court and opposing counsel.
20
            These documents shall remain under seal until further Order of the Court.
21
            IT IS SO ORDERED.
22
     DATED: October 8, 2020
23
24
25
26                                                               Troy L. Nunley
                                                                 United States District Judge
27
28
                                                     -1-
